Exhibit No.: SALES CONTRACT FOR COMMODITY HOUSING Supervised by the Guangzhou Municipal Bureau of Land Resource and Housing Administration and the Guangzhou Administration of Industry and Commerce Instructions on the Sales Contract for Commodity Housing 1. Before the execution of this Contact, the Buyer shall read all the terms hereof and negotiate with the Seller fully. Where there are different understandings of the terms and words herein, the parties shall negotiate to reach consent or make a clear stipulation herein if necessary. After the Contract comes into effect, in case there is any dispute arising from the different understanding of the terms and words herein which cannot be resolved through consultation, the parties may file a case with the People’s Court or submit to the arbitration commission for arbitration in accordance with the dispute resolution methods agreed herein. 2. As a sample text and with the principle of voluntariness of both parties hereto, this Contract has some blank spaces after certain articles where the parties may stipulate by themselves or make supplementary stipulations. The two parties may modify, supplement or delete the contents of the text. After the execution of the Contract, the unmodified printed text shall be deemed as the contents agreed upon by both parties. 3. The parties shall negotiate to decide on the selective contents in [] herein, to fill in the blanks and to delete or add other contents. 4. Before the execution of the Contract, the Seller shall present to the Buyer the relevant certificates and evidencing documents which shall be provided by the Seller. 5. In case this Contract is used as a pre-sale contract, within 10 days after the execution (filing on the network), this Contract shall be sent to the real estate transaction and registration authority to carry out the pre-sale filing and confirmation procedures. 6. The seller and the Buyer shall comply with the stipulations under Article 6 and Article 7 hereof. All the pre-sale proceeds shall be paid to the pre-sale proceeds monitoring account assigned by the Commodity Housing Pre-sale Permit in accordance with the Notice of the Payment of Pre-sale Proceeds of Commodity Housing. 7. It is recommended that the Buyer fill in the mobile phone number and e-mail address for sake of the notice of the matters by the administration department of the government regarding issues which may occur during the sale of the commodity housing. 8. The buyer confirms to have read the instructions hereof. Sales Contract for Commodity Housing The Parties to this Contract: Party A (the Seller): Guangzhou Hejing Real Estate Development Co., Ltd. Registered Address: Room 03, Chuangshi Building Block B, No.329 Qingnian Road, Guangzhou Economic and Technological Development Zone Business License Number:Qi Du Yue Sui Zong Zi No. Qualification Certificate Number: 1210157 Legal Representative: Kong JianminTelephone: 86695300 Corresponding
